DETAILED ACTION
1)
          Applicant’s election without traverse of invention I, drawn on claims 1-4, 6, 11-12, in the reply filed on 7/17/2022, is acknowledged.
Claims 7-9, 14-16, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 4, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 4 phrase “an anionic polymer having a chelating ability” is unclear. 

                                                                                                                                      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-4, 6, 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita Mitsumasa et al. (JP 2009-235650 A), (machine translation is used in the Office Action, copy of the machine translation provided to the Applicants).
          Claims 1-4: Mitsumasa discloses a fibrous carbon material insulating substance provided with a fibrous carbon material, corresponding to thread-like fibers, such as, carbon nanofibers or carbon nanotubes ([0020], claim 5), and an insulating coating which is formed on the fibrous carbon material.  The insulating coating is provided with an anionic polymer layer, at least two cationic polymer layers which are formed on the anionic polymer layer, and at least two oxide layers corresponding to the inorganic particles.  The cationic polymer layers and the oxide layers are alternately arranged ([0018], claims 1-4).   The anionic polymer may include poly (4-styrene sodium sulfonate) understood to have chelating ability [0029]).  The cationic polymer may include polyethylimine [0030].   The inorganic particles in the opposite charged polymer layers are bound to each other via the ionic polymers.  The  functional groups are produced on the surface of the fibrous carbon material by subjecting the fibrous carbon material to oxidation processing [0048].  The polymer layers and the oxide layers are formed by immersing the fibrous carbon material in polymer and oxide solutions ([0049], [0053], [0057]) therefore it would have been obvious to one skilled in the art at the time the invention was filed that at fibers have the surface not less than 15% covered with inorganic particles.
          Claim 6: the invention is disclosed as per claim 1, above.  In view of how the layers are formed, it would have been obvious to one skilled in the art at the time the invention was filed that at least a part of the fiber surface include a polar group.  
          Claim 11: the invention is disclosed as per claim 1, above.  The inorganic particles  average primary particle diameter is from 2 nm to1 micrometer [0032].
           Claim 12: the invention is disclosed as per claim 1, above.  The inorganic particles contain silica, titanium oxide ([0033]-[0034]).   

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR
/MARK HALPERN/Primary Examiner, Art Unit 1748